Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first secondary signal is in phase with the one or more excitation signals of claim 6 and a phase of the second secondary signal is opposite to a phase of the excitation signal of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauwels et al. (US 4282485), hereafter Pauwels.
Regarding claim 8, Pauwels at least at fig. 1-2 discloses a method of determining a position [Abstract], the method comprising: generating one or more excitation signals [48/49 as an example] via a signal generator [41]; providing the one or more excitation signals to a variable differential transformer [LVPT 1], the variable differential transformer including a primary coil [8 as an example] and a secondary coil [6 as an example]; generating a magnetic field [see 1st paragraph of “SUMMARY OF THE INVENTION”] via the secondary coil and the one or more excitation signals; providing a core [core 14] at least partially in the magnetic field; providing the primary coil at least partially in the magnetic field [fig. 1]; and outputting a single output signal from the primary coil [8]; wherein a phase of the single output signal corresponding to a position of the core [see ABSTACT].
Regarding claim 9, Pauwels at least at fig. 1-2 discloses the method of claim 8, wherein a first load circuit [portion of 47 for 44 that outputs 45] is connected between the signal generator and the secondary coil.
Regarding claim 10, Pauwels at least at fig. 1-2 discloses the method of claim 9, wherein a second load circuit [portion of 47 for 45 that outputs 49] is connected between the signal generator and the secondary coil and a second secondary coil [7 as an example].
Regarding claim 11, Pauwels at least at fig. 1-2 and at lines 1-7, 25-30 of column 6 discloses the method of claim 8, wherein the excitation signal includes a first phase; a second excitation signal includes a second phase; and a difference between the first phase and the second phase is not equal to 0 degrees or a multiple of 180 degrees [see lines 54-58 col. 2 and lines 1-5 of col. 15].
Regarding claim 12, Pauwels at least at fig. 1-2 and at lines 17-30 of col. 3 discloses the method of claim 8, wherein the excitation signal includes a first constant frequency and a second excitation signal includes a second constant frequency [see lines 54-65 of col. 1].
Regarding claim 13, Pauwels at least at fig. 1-2 discloses the method of claim 12, wherein the first constant frequency is the same [lines 3-6 of col. 7] frequency as the second constant frequency.
Regarding claim 14, Pauwels at least at fig. 1-2 and at line 60 of col. 10 to line 10 of col. 11 discloses the method of claim 8, wherein the excitation signal and a second excitation signal are sinusoidal with different phases.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2010/0072987 A1), hereafter Nakano.
Regarding claim 1, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses an electronic position sensor [displacement sensor] comprising: a signal generator [8] configured to generate one or more excitation signals; a variable differential transformer [2, 6, 4a, 4b, Abstract] configured to receive the one or more excitation signals from the signal generator, the variable differential transformer including: a primary coil [2] connected to the signal generator; a plurality of secondary coils [4a, 4b] connected to a core [6], the core proximate the primary coil; and a phase modulator [¶0030] connected to the variable differential transformer; wherein the primary coil [2], the plurality of secondary coils [4a, 4b], and the core [6] are disposed at least partially in a magnetic field generated via the primary coil [as shown] and the one or more excitation signals [from 8]; movement of the core in the magnetic field generates a plurality of secondary signals in the secondary coils [Abstract]; the phase modulator is configured to output a single output signal [last line of ¶0030]; and a phase of the single output signal corresponds to a position of the core [Abstract].
Regarding claim 2, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 1, wherein the phase modulator is configured to phase shift a first secondary signal [60° phase shift of 4A, ¶0030] of the plurality of secondary signals.
Regarding claim 3, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 2, wherein the phase modulator is configured to phase shift a second secondary signal [60° phase shift of 4b, see ¶0030] of the plurality of secondary signals; the phase modulator is configured to combine the phase shifted first secondary signal and the phase shifted second secondary signal to form the single output signal [see “differentially combined” of 60 phase shifts of output voltage, ¶0030].
Regarding claim 4, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 3 wherein combining the phase shifted first secondary signal and the phase shifted second secondary signal includes summing [see fig. 5c as an example for adding phase-shifted voltages of coils 4a, 4b] the phase shifted first secondary signal and the phase shifted second secondary signal.
Regarding claim 5, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 3, wherein combining the phase shifted first secondary signal and the phase shifted second secondary signal includes subtracting [last two lines of ¶0026 as an example for adding phase-shifted voltages of coils 4a, 4b with teaching of ¶0030] the phase shifted first secondary signal and the phase shifted second secondary signal.
Regarding claim 8, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the method of determining a position, the method comprising: generating one or more excitation signals via a signal generator [8]; providing the one or more excitation signals to a variable differential transformer [2, 4a, 4b, 6], the variable differential transformer including a primary coil [4a] and a secondary coil [2]; generating a magnetic field via the secondary coil [2] and the one or more excitation signals; providing a core [6] at least partially in the magnetic field; providing the primary coil at least partially in the magnetic field [see Abstract]; and outputting a single output signal [from 4a] from the primary coil; wherein a phase of the single output signal corresponding to a position of the core [see Abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claims 2 and 3 respectively above.
Regarding claim 6, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 2. However, Nakano is silent about the first secondary signal is in phase with the one or more excitation signals, Rather, Nakano discloses “in phase” ¶0026 i.e. in phase input to phase-shift circuit, although it is a different embodiment, fig. 2a (secondary signal) in phase with fig. 2b (excitation signal), also see ¶0018 for movement of core that affects phase of the secondary signals. Use of the first secondary signal is in phase with the one or more excitation signals is an obvious modification for a person having ordinary skill in the art before the effective filing date to find the location of the core in a differential coils 4a, 4b arrangement. That is also not inventive because both signals are used to generate output signal same as Nakano’s signals are used and is not inventive because it is used to generate output signal same as Nakano’s signals. 
Regarding claim 7, Nakano at fig. 4, ¶0028-0030, particularly ¶0030 discloses the electronic position sensor of claim 3. Nakano is silent about a phase of the second secondary signal is opposite to a phase of the excitation signal. Rather discloses core location from the output of the secondary coils [see ¶0018 for movement of that core that affects phase of the secondary signals and positive or negative combined voltage]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the phase of the second secondary signal is opposite to a phase of the excitation signal to find the location of the core in a differential coils 4a, 4b arrangement. That is also not inventive because both signals are used to generate output signal same as Nakano’s signals are used.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 11,150,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claim 7 of the patent. That is, claim 8 is anticipated by claim 7 of the patent. Similarly claims 9-10 are anticipated by claim 7 of the patent. Claims 11-14 are anticipated by claims 8-11 of the patent respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 08, 2022